Citation Nr: 1301621	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bladder cancer, including as secondary ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the VA Regional Office (RO) in Wilmington, Delaware which denied the Veteran's petition to reopen the claim entitlement to service connection for bladder cancer.

Subsequently, in a December 2004 decision, the Board reopened the Veteran's claim of entitlement to service connection for bladder cancer, and denied the claim on the merits.  The Veteran appealed the December 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated July 2006, the Court granted vacated the Board's December 2004 decision to the extent that the Veteran's aforementioned claim of entitlement to service connection was denied.

This case was previously before the Board in February 2007 and March 2009, wherein it was remanded for additional development in accordance with the Court's Order.  The case was returned to the Board for appellate consideration.   

In an October 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for bladder cancer, including as secondary ionizing radiation exposure.  The Veteran then appealed the Board's June 2010 decision denying his claim to the United States Court of Appeals for Veterans Claims (Court).   

In a Memorandum Decision dated in July 2012, the Court set aside the Board's decision denying the Veteran's claim of entitlement to service connection for bladder cancer, including as secondary ionizing radiation exposure, and remanded it for further development and readjudication consistent with the Court's Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in October 2012, the Veteran was informed that the Veterans Law Judge who conducted the Veteran's October 2004 hearing before the Board of Veterans' Appeals was no longer employed by the Board  The Veteran was informed of his right to another Board hearing under 38 C.F.R. § 20.717.  In response, the Veteran requested a new hearing before the Board.  The Veteran indicated a desire to appear at a hearing before a traveling Veterans Law Judge of the Board at his local regional office.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issue on appeal in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The appellant should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the appellant at his most recent address of record and a copy of such notice shall be associated with the appellant's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



